Exhibit 10.11
EFFECTIVE JANUARY 1, 2005
CONOCOPHILLIPS
KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN
2008 RESTATEMENT
PURPOSE
The purpose of the ConocoPhillips Key Employee Supplemental Retirement Plan (the
“Plan”) is to attract and retain key employees by providing them with
supplemental retirement benefits. This Plan is intended to be and shall be
administered in part as an unfunded pension excess benefit plan within the
meaning of ERISA Sections 3(36) and in part as an unfunded pension benefit plan
maintained primarily for a select group of management or highly compensated
employees.
PRE-AMERICAN JOBS CREATION ACT OF 2004
GRANDFATHERED PROVISIONS
Benefits under this Plan, formerly called the Key Employee Supplemental
Retirement Plan of Phillips Petroleum Company (the “Phillips Plan”), that
commenced prior to January 1, 2005 (“AJCA-grandfathered benefits”), shall be
subject exclusively to the terms and conditions of the Phillips Plan in effect
on or before October 3, 2004. No change in the ConocoPhillips Retirement Plan
adopted subsequent to such date and no change in the Phillips Plan or in the
ConocoPhillips Key Employee Supplemental Retirement Plan adopted after such date
shall apply to an AJCA-grandfathered benefit. Provided, however, for purposes of
this paragraph, benefits shall be deemed to have commenced prior to January 1,
2005 and shall be AJCA-grandfathered

 

1



--------------------------------------------------------------------------------



 



benefits if the relevant corporate officer or committee approved the Employee’s
petition regarding time and form of payment before January 1, 2005 even if the
benefits commenced after December 31, 2004. The “relevant corporate officer or
committee” means the person or persons with the authority under the Phillips
Plan to approve a petition regarding the time and form of payment.
SECTION I. Definitions.
Terms used in this Plan shall have the same meaning they have in the relevant
Title of the ConocoPhillips Retirement Plan if they are not otherwise
specifically defined herein. As used in this Plan:

(a)   “Board” shall mean the board of directors of the Company.   (b)   “Code”
shall mean the Internal Revenue Code of 1986, as amended from time to time.

(c)   “Committee” shall mean the Compensation Committee of the Board of
Directors of ConocoPhillips.

(d)   “Company” shall mean ConocoPhillips Company, a Delaware corporation, or
any successor corporation. The Company is a subsidiary of ConocoPhillips.

(e)   “ConocoPhillips” shall mean ConocoPhillips, a Delaware corporation, or any
successor corporation. ConocoPhillips is a publicly held corporation and the
parent of the Company.

(f)   “Controlled Group” shall mean ConocoPhillips and its Subsidiaries.

(g)   “Employee” shall mean a person who is an active participant or a
terminated vested participant in the Retirement Plan.

(h)   “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

(i)   “Final Average Earnings” shall mean “final average earnings” as that term
is defined in

 

2



--------------------------------------------------------------------------------



 



    Title I of the ConocoPhillips Retirement Plan.

(j)   “Incentive Compensation Plan” shall mean the Incentive Compensation Plan
of Phillips Petroleum Company, the Annual Incentive Compensation Plan of
Phillips Petroleum Company, the Variable Cash Incentive Program of
ConocoPhillips or successor plans or programs, or all, as the context may
require.

(k)   “KEDCP” shall mean the ConocoPhillips Key Employee Deferred Compensation
Plan or a successor plan.

(l)   “Participant” shall mean an Employee who is eligible to receive a benefit
from this Plan, whether as an active participant who is currently employed by a
member of the Controlled Group or as a terminated vested participant who was
previously employed by a member of the Controlled Group.

(m)   “Participating Subsidiary” shall mean a Subsidiary that has adopted one or
more plans making Participants eligible for participation in this Plan.

(n)   “Plan” shall mean the ConocoPhillips Key Employee Supplemental Retirement
Plan, the terms of which are stated in and by this document. The Plan is
sponsored and maintained by the Company.

(o)   “Plan Administrator” shall mean the person who is the highest level
officer of the Company with primary responsibility for human resources, or such
person’s successor.

(p)   “Plan-age 55” shall mean the first of the calendar month after an
Employee’s age 55 or, if earlier, the date the applicable title of the
Retirement Plan treats the Employee as being age 55.

(q)   “Restricted Stock” shall mean shares of Stock which have certain
restrictions attached to the ownership thereof.

 

3



--------------------------------------------------------------------------------



 



(r)   “Retirement Plan” shall mean the ConocoPhillips Retirement Plan, which is
qualified under Code Section 401(a).

(s)   “Salary” shall mean the monthly equivalent rate of pay for an Employee
before adjustments for any before-tax voluntary reductions.

(t)   “Schedule A Employee” shall mean an Employee whose name appears in
Schedule A attached to and made a part of this Plan.

(u)   “Separation from Service” shall mean the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of disability, retirement, or otherwise. In
determining Separation from Service, with regard to a bona fide leave of absence
that is due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for the six-month period set forth in section 1.409A-1(h)(1)(i)
of the regulations issued under section 409A of the Code, as allowed thereunder.
For purposes of this Plan, Separation from Service shall not include a
separation caused by death.

(v)   “Stock” means shares of common stock of ConocoPhillips, par value $.01.

(w)   “Subsidiary “ shall mean any corporation or other entity that is treated
as a single employer with ConocoPhillips under section 414(b) or (c) of the
Code. In applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 80%” shall be

 

4



--------------------------------------------------------------------------------



 



    used without substitution as allowed under regulations pursuant to section
409A of the Code.

(x)   “Title I” shall mean Title I of the ConocoPhillips Retirement Plan
(Phillips Retirement Income Plan).

(y)   “Title II” shall mean Title II of the ConocoPhillips Retirement Plan (Cash
Balance Account).   (z)   “Title III” shall mean Title III of the ConocoPhillips
Retirement Plan (Tosco Pension Plan).

(aa)   “Title IV” shall mean Title IV of the ConocoPhillips Retirement Plan
(Retirement Plan of Conoco).

(bb)   “Total Final Average Earnings” shall mean the sum of: (i) the average of
the high 3 consecutive Annual Earnings, (including any increases under
Section II(b)(bb), (ee), (ff) and (gg) of this Plan, but excluding Incentive
Compensation Plan awards and any increases under Section II(b)(aa), (cc), and
(dd) of this Plan), paid or deemed to be paid in the Employee’s final eleven
calendar years of employment with the Company or a Participating Subsidiary
including the calendar year in which the Employee’s last date of employment with
the Company or a Participating Subsidiary occurs; plus (ii) the average of the
high 3 Incentive Compensation Plan awards (including any increases under
Section II(b)(aa), (cc), or (dd) of this Plan, but excluding any increases under
Section II(b)(bb), (ee), (ff) and (gg) of this Plan) paid or deemed to be paid
in the Employee’s final eleven calendar years of employment with the Company or
a Participating Subsidiary including the calendar year in which the Employee’s
last date of employment with the Company or Participating Subsidiary occurs.
Provided, however, in determining Total Final Average Earnings, an Incentive
Compensation Plan award (and any increases under the provisions

 

5



--------------------------------------------------------------------------------



 



    of Section II(b) cited above) shall be taken into consideration only if the
Employee to whom such award or increase applies, was at the time of the award or
increase, classified in a ConocoPhillips salary grade 19 or above job or any
equivalent salary grade of Phillips Petroleum Company.

(cc)   “Trustee” means the trustee of the grantor trust established by the Trust
Agreement between the Company and Wachovia Bank, N.A. dated as of June 1, 1998,
or any successor trustee.

SECTION II. Plan Accrued Benefit.

  (a)   An Employee shall be entitled to payments under this Plan based on an
accrued benefit with the following components: (i) his Title I-related accrued
benefit, (ii) his Title II-related accrued Benefit, (iii) his Title III-related
accrued benefit (but only with regard to an Employee who, on or after July 1,
2007, performed an hour of service under Title III), and (iv) his Title
IV-related accrued benefit, each as defined below.

  (b)   “Title I-related accrued benefit shall mean the sum of (i), (ii), and
(iii) below:

  (i)   The difference between the Employee’s total accrued benefit under Title
I and his actual accrued benefit under Title I. For this purpose, an Employee’s
“total accrued benefit under Title I” is the accrued benefit he would have if
his accrued benefit under Title I were determined under the terms of Title I but
with the following modifications:

  (aa)   Include in Annual Earnings an award under the Incentive Compensation
Plan which the employee deferred under the terms of the KEDCP. Include such
award in the calendar year in which the award would have been paid to the
Employee if it had not been deferred.

 

6



--------------------------------------------------------------------------------



 



  (bb)   Include in Annual Earnings salary that would have been paid to the
Employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar year in which the salary would have been paid had it not been
deferred.

  (cc)   Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar year in which the award was granted.

  (dd)   Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title I in the year in which any applicable restrictions
on the award lapse or, if deferred, in the year in which any applicable
restrictions would have lapsed absent an election to defer.

  (ee)   Disregard the limitations on compensation related to Code section
401(a)(17).

  (ff)   Disregard the limitation on benefits related to Code section 415.

  (gg)   If an Employee is eligible to receive benefits under the ConocoPhillips
Executive Severance Plan or under the ConocoPhillips Key Employee Change in
Control Severance Plan, include in Annual Earnings an amount determined by
dividing the Employee’s Salary by 4.3333 times the number of weeks or partial
weeks from the date the Employee’s employment ends with the Employer to the end
of that calendar year. Provided, however, this subsection (gg) shall be
disregarded to the extent the benefit created solely by operation of this
subsection (gg) is provided under the terms of Title I.

  (ii)   In the case of an Employee who terminated employment on or after
February

 

7



--------------------------------------------------------------------------------



 



      8, 1993, the Title I-related accrued benefit shall include an additional
supplemental accrued benefit calculated under the terms of Title I, but
disregarding the limitation on compensation that is taken into account, using as
final average earnings the difference, if any, between the Total Final Average
Earnings and the Final Average Earnings used in Title I.     (iii)   The Title
I-related accrued benefit shall also include any benefit provided under
Section IV of this Plan.

  (c)   “Title II-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title II and his actual accrued benefit
under Title II. For this purpose, an Employee’s “total accrued benefit under
Title II” is the accrued benefit he would have if his accrued benefit under
Title II were determined under the terms of Title II but with the following
modifications:

  (i)   Include in Annual Earnings an award under the Incentive Compensation
Plan which the Employee deferred under the terms of the KEDCP. Include such
award in the calendar month and year in which the award would have been paid to
the Employee if it had not been deferred.

  (ii)   Include in Annual Earnings salary that would have been paid to the
employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar month and year in which the salary would have been paid had it
not been deferred.

  (iii)   Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value

 

8



--------------------------------------------------------------------------------



 



      in Annual Earnings in the calendar month and year in which the award was
granted.

  (iv)   Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title II in the year in which any applicable
restrictions on the award lapse or, if deferred, in the year in which any
applicable restrictions would have lapsed absent an election to defer.

  (v)   Disregard the limitation on compensation related to Code section
401(a)(17).

  (vi)   Disregard the limitation on benefits related to Code section 415.

  (d)   “Title III-related accrued benefit” shall mean the difference between
the Employee’s total accrued benefit under Title III and his actual accrued
benefit under Title III. For this purpose, an Employee’s “total accrued benefit
under Title III” is the benefit he would have if his accrued benefit were
determined under the provisions of Title III but with the following
modifications:

  (i)   Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title III
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

  (ii)   Disregard the limitation on compensation related to Code section
401(a)(17).

  (iii)   Disregard the limitation on benefits related to Code section 415.

 

9



--------------------------------------------------------------------------------



 



  (e)   “Title IV-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title IV and his actual accrued benefit
under Title IV. For this purpose, an Employee’s “total accrued benefit under
Title IV” is the benefit he would have if his accrued benefit were determined
under the provisions of Title IV but with the following modifications:

  (i)   Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title IV
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

  (ii)   Include in Compensation any Incentive Compensation Plan award that
would have been paid to the Employee but for the fact that he voluntarily
elected to defer receipt of that award under the terms of KEDCP or a similar
predecessor program but only if such award is not included in Compensation for
purposes of calculating the Title IV accrued benefit due to the election to
defer. If applicable, include the deferred award in the calendar month and year
in which the award would have been paid had it not been deferred.

  (iii)   Include in Compensation the value of any special award specified by
the Committee under the terms of the special award to be included for
compensation purposes under Title IV in the calendar month and year in which any
applicable restrictions on the award lapse or, if deferred, in the

 

10



--------------------------------------------------------------------------------



 



      calendar month and year in which any applicable restrictions would have
lapsed absent an election to defer.

  (iv)   Disregard the limitation on compensation related to Code section
401(a)(17).

  (v)   Disregard the limitation on benefits related to Code section 415.

  (f)   Each of the components of the accrued benefit under this Plan (the Title
I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, and the Title IV-related accrued benefit) shall be
expressed as a straight life annuity starting at the age that is the normal
retirement age under the applicable title of the Retirement Plan in accordance
with the following rules:

  (i)   If the annuity starting date for the relevant Retirement Plan benefit
occurs on or before the required commencement date under this Plan, the Title
I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, or the Title IV-related accrued benefit, as is
applicable, shall first be calculated as of the Retirement Plan annuity starting
date related to that component benefit and then shall be converted actuarially
to a straight life annuity payable at age 65 applying actuarial assumptions that
are consistent with the relevant Title of the Retirement Plan. The component
accrued benefit so calculated shall not be increased or decreased based on
subsequent events.

  (ii)   If the annuity starting date for the relevant Retirement Plan benefit
has not occurred on or before the required commencement date under this Plan,
the Title I-related accrued benefit, the Title II-related accrued benefit, the
Title III-related accrued benefit, or the Title IV-related accrued benefit, as
is applicable, shall be calculated as if the relevant Retirement Plan benefit
had

 

11



--------------------------------------------------------------------------------



 



      an annuity starting date and a form of payment that is the same as the
required commencement date and form of payment under this Plan. The resulting
component benefit shall then be converted actuarially to an equivalent straight
life annuity starting at age 65, and the component accrued benefit so calculated
shall be the component accrued benefit under this Plan and shall not be
increased or decreased based on subsequent events.

  (g)   The component accrued benefit described in subsection (f) above shall be
converted to the actual benefit paid under this Plan applying the methodology
specified in the applicable title of the Retirement Plan. For this purpose, the
terms of the applicable title of the Retirement Plan are those in effect as of
the annuity starting date used in this Plan. If the applicable title of the
Retirement Plan does not provide a methodology, a reasonable methodology, as
determined by the Plan Administrator, shall be used.

SECTION III. DEATH BENEFIT.

  (a)   If a Schedule A Employee chooses a 50% joint and survivor annuity and
dies after the annuity starting date of that benefit, the spouse beneficiary
will be entitled to payments under this Plan that are 50% of the payments due
the Schedule A Employee under this Plan during his lifetime.     (b)   If an
Employee who is not a Schedule A Employee dies prior to the date his accrued
benefit under this Plan would otherwise commence, this Plan shall provide a
death benefit if the applicable title of the Retirement Plan provides a death
benefit under that circumstance. Any death benefit under this Plan shall be paid
in a lump sum on the first day of the first calendar month after death. If there
is a delay in payment of the lump sum, regardless of the reason, the Plan shall
not make an adjustment to

 

12



--------------------------------------------------------------------------------



 



      reflect the time value of money. In the case of a Title I-related accrued
benefit for an Employee who terminated employment before September 1, 2004, the
death benefit, if any, shall be converted to a present value and paid to the
surviving spouse. Except as described in the preceding sentence, the death
benefit shall be the present value of the Employee’s entire accrued benefit
under this Plan payable in accordance with the following rules:

  (i)   The present value shall be paid to the Employee’s named primary
Beneficiary or beneficiaries or, if applicable, to the Employee’s named
contingent beneficiary or beneficiaries if the beneficiary or beneficiaries were
named in a manner acceptable to the Plan Administrator.

  (ii)   If the Employee had not, prior to his death, named any beneficiary in a
manner acceptable to the Plan Administrator, the present value shall be paid to
the Employee’s estate.

  (iii)   The present value shall be paid in a lump sum and shall be calculated
using the first of the month after death as the annuity starting date and
applying the rules described in Section II(f) and (g) of this Plan for
determining the amount to be paid.

  (iv)   If a beneficiary makes a “qualified disclaimer” as that term is defined
in Section 2518 of the Code, and the Plan Administrator receives a copy of the
disclaimer within 9 months after the employee’s death and before payment of the
death benefit under this Plan, at the place designated by the Plan
Administrator, the Plan will be administered as if the disclaiming beneficiary
had died before the Employee.

 

13



--------------------------------------------------------------------------------



 



SECTION IV. Special Provision for former ARCO Alaska Employees.

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the Board approved Master Purchase and Sale Agreement (“Sale
Agreement”) by which the Company acquired certain Alaskan assets of Atlantic
Richfield Company, Inc. (“ARCO”), the following supplemental payments will be
made:

(a)   The payments which would have been received under Article XXIV — ARCO
Flight Crew of Title I of the Retirement Plan for those who were classified as
an Aviation Manager, Chief Pilot, Assistant Chief Pilot, Captain or Reserve
Captain as of July 31, 2000 if they had been eligible for those benefits under
Title I of the Retirement Plan, except that if they receive a limited social
security makeup benefit from Title I of the Retirement Plan it will be offset
from the benefit payable from the Plan.

(b)   A final ARCO Supplemental Executive Retirement Plan (SERP) benefit will be
calculated at the earlier of the time an Employee who had an ARCO SERP benefit
terminates employment or, 2 years following the ARCO/BP Amoco p.l.c. merger,
April 17, 2002 (“calculation date”). The SERP benefit attributable to service
through July 31, 2000 shall be paid by BP Amoco p.l.c. and the difference shall
be paid by this Plan. The SERP calculation will be done as if the Employee had
continued to participate in the Atlantic Richfield Retirement Plan and SERP up
to the calculation date. The ARCO Annual Incentive Plan (AIP) amount used will
be:

  (i)   If the Employee terminates employment involuntarily prior to April 17,
2002, the highest of the actual AIP in the last 3 years including the AIP target
payment amount for years after 1999 or the payment received under Phillips
Annual Incentive Compensation Plan.

 

14



--------------------------------------------------------------------------------



 



  (ii)   If the Employee terminates employment voluntarily prior to April 17,
2002, or if the calculation is made as of April 17, 2002, then the AIP will
include the highest 3 year average using the highest of the actual AIP, the AIP
target payment amount for years after 1999, or the payment received under
Phillips Annual Incentive Compensation Plan. Any benefit paid by this Plan under
this Section IV(b)(ii) and the SERP benefit paid by BP Amoco p.l.c. shall offset
the benefit payable from this Plan.

SECTION V. Payment of Benefits.

  (a)   Schedule A Employees

  (i)   With respect to a Schedule A Employee, the accrued benefit under this
Plan shall be paid as a straight life annuity for the life of the Schedule A
Employee commencing in December, 2005, or if later, six months after Separation
from Service. The annuity starting date for calculating the Title I-related and
Title IV-related component annuity shall be the annuity starting date used in
determining the Schedule A Employee’s Title I or Title IV benefit, as
applicable, and the Plan shall pay interest at a rate of 3% per annum on each
delayed payment from the annuity starting date to December 1, 2005. The annuity
starting date for calculating the Title II-related component annuity shall be
December 1, 2005, or, if later six months after Separation from Service.

  (ii)   Provided, however, notwithstanding subsection (a)(i), a Schedule A
Employee has the following choice or choices:

  (aa)   A Schedule A Employee who is married may, on or before December 1,
2005, elect, in writing, to receive a 50% joint and

 

15



--------------------------------------------------------------------------------



 



      survivor annuity with the spouse as survivor commencing in December, 2005,
with the rules regarding the annuity starting date and the payment of interest
being as described in subsection (i) above; or

  (bb)   Any Schedule A Employee may elect on or before December 1, 2005, to
cancel, in writing, participation in this Plan in which case the Schedule A
Employee shall receive the present value of his entire accrued benefit under
this Plan on or before December 31, 2005, and shall thereafter have no rights or
benefits under this Plan. Provided, however, if a Schedule A Employee is rehired
and becomes employed by the Employer after 2005, he may thereafter accrue a new
benefit under this Plan unrelated to the cancelled benefit.

  (aaa)   For a Title I-related accrued benefit and a Title IV-related accrued
benefit, the present value will be determined applying the rules regarding the
annuity starting date and the payment of interest as described in subsection
(a)(i).

  (bbb)   For a Title II-related accrued benefit, the present value shall be
based on the value of the Schedule A Employee’s Title II-related cash balance
account as of December 1, 2005.

  (ccc)   If a Schedule A Employee dies after electing to cancel participation
but before payment is made, the

 

16



--------------------------------------------------------------------------------



 



      payment shall be made to his estate on or before December 31, 2005.

  (iii)   If a Schedule A Employee is rehired after 2005 and thereafter accrues
a benefit in this Plan, he shall not be considered a Schedule A Employee with
respect to such post-2005 accrued benefit.

  (b)   Employees other than Schedule A Employees — With respect to Employees
who are not Schedule A Employees, the benefit under this Plan, shall be
calculated and paid as follows:

  (i)   Commencement — Unless the accrued benefit has been or will be paid on
account of the Employee’s death as described in Section III(b), the present
value of the Employee’s accrued benefit shall be paid in a lump sum on the later
of: the Employee’s Plan-age 55 or the first day of the seventh calendar month
after the Employee’s Separation from Service; but in no event earlier than
November 1, 2006.

  (ii)   Annuity Starting Date for calculating the present value:

  (aa)   If the applicable commencement date for a Title I-related or a Title
IV-related accrued benefit is the first day of the seventh calendar month after
Separation from Service, the annuity starting date used in calculating the
present value shall be the later of: the Employee’s Plan-age 55 or the first day
of the first calendar month after the Employee’s Separation from Service; and
the Plan shall pay interest from the annuity starting date to the commencement
date at the 6 month T-Bill rate (as determined by the Plan Administrator) in
effect on the annuity starting date. If the applicable commencement date for a
Title-II-related accrued benefit is the first day of

 

17



--------------------------------------------------------------------------------



 



      the seventh calendar month after Separation from Service, the annuity
starting date shall be the same as the commencement date.

  (bb)   Except as provided in the second sentence of this subsection (bb), if
the applicable commencement date is the Employee’s Plan-age 55 or November 1,
2006, the annuity starting date used in calculating the present value shall be
the same as the commencement date. Provided, however, in the case of an Employee
whose Separation from Service is in 2006 and whose commencement date under this
Plan is November 1, 2006, the annuity starting date used in calculating the
present value shall be the later of: the Employee’s Plan-age 55 or the first day
of the first calendar month after the Employee’s Separation from Service; and
the Plan shall pay simple interest from the annuity starting date to November 1,
2006, at the 6 month T-Bill rate (as determined by the Plan Administrator) in
effect on the annuity starting date.

  (iii)   Except as specifically provided in subsections (b)(ii)(aa) and (bb),
the Plan shall not make an adjustment of the benefit to reflect the time value
of money if there is delay in paying the benefit for any reason.

SECTION VI. Method of Providing Benefits.
All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to an eligible Employee or beneficiary
under the Plan shall be those of a general creditor; provided, however, that the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains an unfunded excess benefit

 

18



--------------------------------------------------------------------------------



 



plan and or an unfunded benefit plan for a select group of management or highly
compensated employees for purposes of Title I of ERISA.
SECTION VII. Nonassignability.
The right of an Employee, or beneficiary, or other person who becomes entitled
to receive payments under this Plan, shall not be assignable or subject to
garnishment, attachment or any other legal process by the creditors of, or other
claimants against, the Employee, beneficiary, or other such person.
SECTION VIII. Administration.

(a)   The Plan shall be administered by the Plan Administrator. The Plan
Administrator may adopt such rules, regulations and forms as deemed desirable
for administration of the Plan and shall have the discretionary authority to
allocate responsibilities under the Plan to such other persons as may be
designated.

(b)   Any claim for benefits hereunder shall be presented in writing to the Plan
Administrator for consideration, grant or denial. In the event that a claim is
denied in whole or in part by the Plan Administrator, the claimant, within
ninety days of receipt of said claim by the Plan Administrator, shall receive
written notice of denial. Such notice shall contain:

  (1)   a statement of the specific reason or reasons for the denial;

  (2)   specific references to the pertinent provisions hereunder on which such
denial is based;

  (3)   a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

19



--------------------------------------------------------------------------------



 



  (4)   an explanation of the following claims review procedure set forth in
paragraph (c) below.

(c)   Any claimant who feels that a claim has been improperly denied in whole or
in part by the Plan Administrator may request a review of the denial by making
written application to the Trustee. The claimant shall have the right to review
all pertinent documents relating to said claim and to submit issues and comments
in writing to the Trustee. Any person filing an appeal from the denial of a
claim must do so in writing within sixty days after receipt of written notice of
denial. The Trustee shall render a decision regarding the claim within sixty
days after receipt of a request for review, unless special circumstances require
an extension of time for processing, in which case a decision shall be rendered
within a reasonable time, but not later than 120 days after receipt of the
request for review. The decision of the Trustee shall be in writing and, in the
case of the denial of a claim in whole or in part, shall set forth the same
information as is required in an initial notice of denial by the Plan
Administrator, other than an explanation of this claims review procedure. The
Trustee shall have absolute discretion in carrying out its responsibilities to
make its decision of an appeal, including the authority to interpret and
construe the terms hereunder, and all interpretations, findings of fact, and the
decision of the Trustee regarding the appeal shall be final, conclusive and
binding on all parties.

(d)   Compliance with the procedures described in paragraphs (b) and (c) shall
be a condition precedent to the filing of any action to obtain any benefit or
enforce any right which any individual may claim hereunder. Notwithstanding
anything to the contrary in this Plan, these paragraphs (b), (c) and (d) may not
be amended without the written consent of a seventy-five percent (75%) majority
of Participants and Beneficiaries and such paragraphs

 

20



--------------------------------------------------------------------------------



 



    shall survive the termination of this Plan until all benefits accrued
hereunder have been paid.

SECTION IX. Employment Not Affected by Plan.
Participation or nonparticipation in this Plan shall neither adversely affect
any person’s employment status, or confer any special rights on any person other
than those expressly stated in the Plan. Participation in the Plan by an
Employee of the Company or of a Participating Subsidiary shall not affect the
Company’s or the Participating Subsidiary’s right to terminate the Employee’s
employment or to change the Employee’s compensation or position.
SECTION X. Miscellaneous Provisions.

(a)   The Board reserves the right to amend or terminate this Plan at any time,
if, in the sole judgment of the Board, such amendment or termination is deemed
desirable; provided that the Company shall remain liable for any benefits
accrued under this Plan prior to the date of amendment or termination.

(b)   Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

(c)   No amount accrued or payable hereunder shall be deemed to be a portion of
an Employee’s compensation or earnings for the purpose of any other employee
benefit plan adopted or maintained by the Company, nor shall this Plan be deemed
to amend or modify the provisions of the Retirement Plan.

 

21



--------------------------------------------------------------------------------



 



(d)   The Plan shall be construed, regulated, and administered in accordance
with the laws of the State of Texas except to the extent that said laws have
been preempted by the laws of the United States.

SECTION XI. Effective Date of the Restated Plan.
The Plan is amended and restated as set forth in this 2008 Restatement effective
as of January 1, 2005.
Executed this 19th day of December 2008, effective as of January 1, 2005 (except
as to provisions granting benefits pursuant to Title III, which are effective as
of July 1, 2007).

     
/s/ Carin S. Knickel
   
 
Carin S. Knickel
   
Vice President, Human Resources
   

 

22